Exhibit 10.39
 
PureDepth, Inc.
Amendment No. 2 to Employment Agreement
Jonathan J. McCaman



PureDepth, Inc. (“PureDepth” or “Company”) and Jonathan J. McCaman (“Employee”)
are entering into this Amendment No. 2 to the employment letter agreement, dated
May 7, 2007 (the “Initial Agreement”), as previously amended by Amendment to
Employment Agreement dated April 29, 2008 (the “First Amendment” and
collectively with the Initial Agreement, the “Agreement”), this 12th of
September, 2008 (the “Effective Date”).


WHEREAS, Employee serves as the Company’s Chief Financial Officer, Secretary,
and, commencing January 24, 2008, has also served as the Company’s President.


WHEREAS, the Company has determined to appoint a Chief Executive Officer, and,
in light of the corresponding changes in Employee’s required services to the
Company, the parties wish to amend the terms of Employee’s employment with, and
compensation by, the Company.


THEREFORE, the parties agree as follows, commencing effective September 1, 2008
(the “Commencement Date”) except as otherwise provided below:


1.           Definitions.  Except as otherwise defined herein, all capitalized
terms shall have the meaning set forth in the Agreement.


2.           Position.  Employee hereby resigns as President effective as of the
close of business on the Effective Date, and the parties hereby agree that
Section 2.1 of the Initial Agreement, as amended by the First Amendment, is
amended and restated in full to provide that the Employee will be employed by
the Company only in the capacity of Vice President, Chief Financial Officer and
Secretary of the Company, in accordance with, and shall report to and have the
duties and responsibilities set forth in, the Company Bylaws and as otherwise
assigned by the Company’s Board of Directors as may be reasonably assigned from
time to time. Employee shall perform faithfully and diligently all duties
assigned to Employee.


3.           Base Salary.   Company shall continue to pay Employee a base annual
salary under Section 4.1 of the Agreement of $210,000, effective as of March 1,
2008.


4.           Bonus.  Section 4.3 of the Agreement shall be amended and revised
in full to provide that Employee shall be eligible for an executive incentive
bonus, in an amount up to twelve and one-half percent (12.5%) of Employee’s then
current annual base salary per fiscal quarter, with payment of any such bonus to
be based upon the achievement of key performance indicators (“KPI’s”) to be
mutually determined by the Employee and the Board’s Compensation Committee on a
schedule determined by the parties.  Determination of Employee’s achievement of
any such KPI shall be made by the Compensation Committee.
 
5.           Equity.  


(a)           Current Options.  The options granted to and held by Employee as
of October 1, 2008, which shall include without limitation the option to
purchase 50,000 shares of the Company’s common stock granted on September 11,
2008 and an option to purchase 75,000 shares of the Company’s common stock to be
granted, subject to Board approval, at the Board’s next regularly scheduled
meeting on September 24, 2008 (collectively, the “Current Options”) shall vest
pursuant to the terms and conditions of the Company’s 2006 Stock Plan and the
stock option agreements governing such Current Options, and shall be subject to
the acceleration provisions set forth in Section 6 of the First Amendment;
provided, however, that Section 6 of the First Amendment is hereby amended and
restated to read as follows:


“In the event of a “Change of Control,” as defined below, all of Employee’s
then-unvested options which were initially granted to Employee on or prior to
October 1, 2008 shall immediately vest.”


 
 

--------------------------------------------------------------------------------

 
(b)           Future Options.  Any options granted to Employee after October 1,
2008 shall be subject to the acceleration provisions set forth below.


“If Employee’s employment with the Company is terminated without Cause on or
within twelve (12) months following the effective date of a Change of Control,
then, subject to the requirements set forth in Section 7.2(a) and (b) of the
Initial Agreement and provided that the release described in such Section 7.2(b)
has become effective in accordance with its terms prior to the 30th day
following the effective date of such termination, then Employee shall become
vested in 50% of the shares subject to options to purchase Company common stock
then held by him which were initially granted to Employee after October 1, 2008.


For purposes of the foregoing, a termination of Employee’s employment shall be
“without Cause” if the Company unilaterally terminates Employee’s employment
with the Company for any reason other than Cause; provided, however, that
termination of Employee’s employment shall not be “without Cause” for these
purposes if it results from the death or disability of Employee.  A termination
shall also be “without Cause” if (i) during Employee’s employment, the Company
changes Employee’s title or position without Employee's written permission, such
that he experiences a material diminution in his authority, duties or
responsibilities (a “Material Adverse Change”), (ii) within 10 days of the
effective date of the Material Adverse Change, Employee provides written notice
to the Board of Directors of Employee’s intent to voluntarily resign from
employment with the Company due to the Material Adverse Change if such Material
Adverse Change is not cured within fifteen days of the Board’s receipt of such
notice, (iii) the Board does not cure the Material Adverse Change within fifteen
days of its receipt of such notice, and (iv) Employee voluntarily resigns no
later than the end of business on the fifteenth day following the Board’s
receipt of such notice.”


Section 5 of the First Amendment is hereby eliminated and void in its entirety,
and Employee expressly waives any rights to equity of the Company (other than
the Current Options) with respect thereto.  The grant of any additional options
or other equity awards to Employee after October 1, 2008 shall be at the sole
discretion of the Board of Directors (or the Compensation Committee thereof).


6.           Application of Section 409A.
 
(a)           Notwithstanding anything set forth in this Agreement, as amended
hereby, to the contrary, no amount payable pursuant to the Agreement (as amended
hereby, the “Amended Agreement”) which constitutes a “deferral of compensation”
within the meaning of the Treasury Regulations issued pursuant to Section 409A
of the Code (the “Section 409A Regulations”) shall be paid unless and until
Employee has incurred a “separation from service” within the meaning of the
Section 409A Regulations.  Furthermore, to the extent that Employee is a
“specified employee” within the meaning of the Section 409A Regulations as of
the date of Employee’s separation from service, no amount that constitutes a
deferral of compensation which is payable on account of Employee’s separation
from service shall paid to Employee before the date (the “Delayed Payment Date”)
which is first day of the seventh month after the date of Employee’s separation
from service or, if earlier, the date of Employee’s death following such
separation from service.  All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.
 
(b)           The Company intends that income provided to Employee pursuant to
this Amended Agreement will not be subject to taxation under Section 409A of the
Code.  The provisions of this Amended Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A of
the Code.  However, the Company does not guarantee any particular tax effect for
income provided to Employee pursuant to this Amended Agreement.  In any event,
except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to Employee, the Company
shall not be responsible for the payment of any applicable taxes on compensation
paid or provided to Employee pursuant to this Amended Agreement.
 
 
 

--------------------------------------------------------------------------------

 
7.           Continuation of Other Terms.  Except as set forth herein, all other
terms and conditions of the Agreement shall remain in full force and effect.
 


/s/ Mark Kalow
 
Mark Kalow
 
Member, Board of Directors
 
Compensation Committee
     
Date:________________________
         
Acknowledged, Accepted and Agreed:
         
/s/ Jonathan McCaman
 
Jonathan J. McCaman
         
Date:________________________
 



 
 